Fourth Court of Appeals
                                    San Antonio, Texas
                                          April 15, 2020

                                       No. 04-19-00208-CV

                                              J.K. IVEY,
                                               Appellant

                                                  v.

                              TODD MARQUARDT LAW FIRM,
                                       Appellee

                    From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CI24208
                          The Honorable Monique Diaz, Judge Presiding


                                          ORDER

Sitting:         Luz Elena Chapa, Justice
                 Irene Rios, Justice
                 Liza A, Rodriguez, Justice

        This is an interlocutory appeal from the trial court’s March 19, 2019 order issuing a
temporary injunction. In his brief, Appellant J. K. Ivey complains that the trial court erred in
issuing the temporary injunction. Recently, Appellee Shumway Van filed a copy of the trial
court’s January 8, 2020 Agreed Order Vacating Injunction. This order by the trial court vacated
its March 19, 2019 temporary injunction. Therefore, it appears that this appeal is now moot. See
McDowell v. McDowell, No. 02-16-00038-CV, 2016 WL 4141029, at *2 (Tex. App.—Fort
Worth Aug. 4, 2016, no pet.) (mem. op.) (dismissing appeal as moot because temporary
injunction at issue had been vacated by trial court); Momentum Capital Funding, LLC v. Dill,
No. 04-16-00039-CV, 2016 WL 3031059, at *1 (Tex. App.—San Antonio May 25, 2016, no
pet.) (mem. op.) (same).

       We therefore ORDER appellant to show cause in writing by April 27, 2020 why this
appeal should not be dismissed as moot. See TEX. R. APP. P. 42.3(a), (c), 43.2(f).

           It is so ORDERED on April 15, 2020.

                                                             PER CURIAM
ATTESTED TO: _______________________
             MICHAEL A. CRUZ
             CLERK OF COURT